DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4-8, 16, 17, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bittenson et al.  (US 4,977,573).
With respect to claim 1, Bittenson et al. ‘573 shows and discloses a system configured to control pressure in a cavity of a light source (Fig 1-3: 10A; Abstract), comprising: a barometric pressure sensor configured for measuring pressure in a cavity of a light source (Fig 1-3; Col 3-4: 20-67 – 10 light source; Claim 1, 4; even though a barometric pressure sensor is not explicitly state – but by controlling the chamber pressure by reduce the gas and/or maintain optimum total chamber pressure, implies the use of a well-known  barometric pressure sensor to maintain optimum total chamber pressure; Abstract, Col 1-2:55-67); one or more gas flow elements configured for controlling an amount of one or more gases in the cavity (Fig 1-3: one or more gas flow elements 21/23/24 controlling one or more gases A/B in the cavity; See also Col 1-2: 20-50); and a control subsystem configured for comparing the measured pressure to a predetermined range of values for the pressure and, when the measured pressure is outside of the predetermined range, altering a parameter of at least one of the one or more gas flow elements based on results of said comparing (Fig 1-3: 16; Claims 1, 4).
With respect to claim 4, Bittenson et al. ‘573 shows wherein the light source is a laser configured to generate single wavelength light (Fig 1-3).

With respect to claims 5, 6, 7 the claim further requires wherein the light source is a laser configured to generate narrowband light; OR wherein the cavity is a harmonic generation cavity of the light source; OR wherein the cavity is an infrared cavity of the light source.  Bittenson et al. ‘573 did not explicitly state the above.  However, it has been held that omission of an element where the remaining elements perform the same function as before involves only routine skill in the art; in this case, claims 5-7 are depending on the structure of the claim 1, structure define the function.  

With respect to claim 8, Bittenson et al. ‘573 shows wherein the cavity is a main cavity of the light source (Fig 1-3: 10a).

With respect to claim 16, the claim further requires wherein the control subsystem is further configured for altering the parameter using a proportional-integral-derivative control loop. Bittenson et al. ‘573 did not explicitly state the above.  However, Bittenson et al. ‘573 did discloses the system is being control; and it is well-known in the art the use of PID control loop for control, the desired output.  

With respect to claim 17, the claim further requires wherein the barometric pressure sensor is located inside the cavity of the light source.  Bittenson et al. ‘573 did not explicitly shows the above.   However, it is well-known in the art the use of pressure sensor inside the cavity to measure the cavity pressure (i.e. depending what is considered as part of the cavity).

With respect to claim 20, Bittenson et al. ‘573 shows and discloses a non-transitory computer-readable medium, storing program instructions executable on a computer system for performing a computer-implemented method for controlling pressure in a cavity of a light source (Fig 1-3: 16 microprocessor – which is well-known in the art, implies the controller having storing program instruction executable for controlling pressure of the light source), wherein the computer-implemented method comprises: measuring pressure in a cavity of a light source; controlling an amount of one or more gases in the cavity with one or more gas flow elements; comparing the measured pressure to a predetermined range of values for the pressure; and when the measured pressure is outside of the predetermined range, altering a parameter of at least one of the one or more gas flow elements based on results of the comparing (Claims 1, 4-9).

With respect to claim 21, Bittenson et al. ‘573 shows and discloses computer-implemented method for controlling pressure in a cavity of a light source, comprising: measuring pressure in a cavity of a light source; controlling an amount of one or more gases in the cavity with one or more gas flow elements; comparing the measured pressure to a predetermined range of values for the pressure; and when the measured pressure is outside of the predetermined range, altering a parameter of at least one of the one or more gas flow elements based on results of the comparing (Fig 1-3: 16; Col 1-4; Claims 4-10).
Allowable Subject Matter
Claims 2, 3, 9-13, 14-15, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2:
further comprising an illumination subsystem configured for directing light generated by the light source to a specimen, a detection subsystem configured for detecting light from the specimen, and a computer subsystem configured for detecting defects on the specimen based on output responsive to the detected light generated by the detection subsystem.

Claim 9:
wherein the one or more gas flow elements comprise: a first gas flow conduit coupled to the cavity and a clean dry air source; and a second gas flow conduit coupled to the cavity and an exhaust, and wherein the first and second gas flow conduits, the clean dry air source, and the exhaust are configured to cause a positive pressure in the cavity.
	Claim 14:
further comprising an additional barometric pressure sensor configured for measuring pressure in an additional cavity of the light source and one or more additional gas flow elements configured for controlling an amount of one or more gases in the additional cavity, wherein the control subsystem is further configured for comparing the measured pressure in the additional cavity to a predetermined range of values for the pressure in the additional cavity, and when the measured pressure in the additional cavity is outside of the predetermined range of values for the pressure in the additional cavity, altering a parameter of at least one of the one or more additional gas flow elements based on results of comparing the measured pressure in the additional cavity.
	Claim 18:
wherein the barometric pressure sensor and at least one of the one or more gas flow elements are located inside the cavity of the light source.

Citation of Pertinent References

5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
	Wakabayashi et al. (US 5,642,374) shows and discloses a laser gas and method controlling various gas to a laser system using pressure sensor to control pressure having control elements, and memory table in measuring and detect the target with narrow bandwidth (TITLE; Abstract; Fig 1-28, Col 2-6).

Suzuki (US 2004/0105085) shows and discloses an optical system and method of measuring changes of image such as wafer with respect to barometric pressure  (TITLE; Abstract; Fig 1-14, and respective Sections [02-14]).

	Chikamatsu et al. (US (2009/0207405) shows and discloses an optical system and method of measuring changes of image of wafer illumination with respect to barometric pressure (TITLE; Abstract; Fig 1-12, and respective Sections [02-21]). 
COMMUNICATION
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828